Citation Nr: 1725226	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  06-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.  The Veteran also had subsequent reserve service, which included periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2009, the Veteran testified before the undersigned in a videoconference hearing in San Antonio, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in January 2010 and March 2012, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board acknowledges that the Veteran submitted a notice of disagreement with a rating decision continuing a 10 percent evaluation for pseudofolliculitis barbae.  A review of the electronic record reflects awareness of the notice of disagreement; it appears that the claim is still being worked and thus the Board will refrain from remanding for issuance of an statement of the case at this time.


FINDING OF FACT

The competent and probative evidence weighs against finding that the Veteran's current back disorder was incurred in, or is otherwise related to, his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in November 2010, prior to readjudication of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA obtained a medical opinion regarding the etiology of the Veteran's back disability in July 2010 and an addendum opinion in October 2011 to consider newly submitted evidence.  There is no assertion or indication from the record that the October 2011 opinion is inadequate. 

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); see also 38 C.F.R. § 3.6 (2016). 

ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014).  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a back disability have not been met, for the reasons explained below.

The evidence shows the existence of a current back disorder.  In this regard, the Veteran has been diagnosed with lumbar spine osteoarthritis/degenerative joint disease (DJD) and lumbar spine degenerative disc disease (DDD) status post fusion.  07/27/2010 VBMS, VA Exam, p. 5.  The Veteran has also been diagnosed with lumbar strain.  09/29/2008 VBMS, Medical-Non-Government, pp. 53-54.  

In November 2009, the Veteran testified that he injured his back during a training parachute jump.  He further stated that as a result, a medic came out to the jump zone and the Veteran was ordered to go back to his barracks (instead of continuing with field exercises) and to seek medical attention the next morning.  He claims that he sought medical attention at the battalion aid station where a doctor took an x-ray and concluded that the Veteran suffered from a muscle spasm.  He states that he was given light duty for three days, and had physical therapy for another two to three days.  11/17/2009 VBMS, Hearing Testimony, pp. 4-5.  

Despite the Veteran's assertions, the competent and probative evidence weighs against a finding that the Veteran incurred a back injury from a parachute jump during active service.  Indeed, the Board initially notes that there is no indication in the Veteran's military personnel records or service treatment records that he received treatment or was given light duty for a back injury incurred during active service, to include due to a parachute jump in 1986.  Furthermore, no spine or other musculoskeletal issues were noted by the examiner who conducted the Veteran's separation examination in May 1986, and no relevant complaints were indicated in the accompanying Report of Medical History.  10/14/2004 VBMS, STR-Medical, pp. 63-64.  In July 1988, an examiner noted no spine or other musculoskeletal issues, and the Veteran reported never having had recurrent back pain.  The July 1988 examiner noted that the Veteran performed three days of physical therapy related to a back sprain that occurred while lifting in 1987, but that the issue cleared and he had no problems since.  Id. at 71-72, 74.  The Board notes that October 1987 is not during a period of active service or ACDUTRA.  In April 1993, an examiner noted no spine or other musculoskeletal issues, and the Veteran reported never having had back trouble or recurrent back pain.  Id. at 29-30, 35-36, 54.  

In light of the above, the Board finds that while parachute jumping is consistent with the circumstances of the Veteran's service, the Veteran's report of an in-service back injury is not deemed credible in light of the lack of any corroborating evidence in his military personnel or service treatment records, and considering the Veteran's denials of having ever suffered from a back injury in May 1986, July 1988, and April 1993.  

While failing to accept the Veteran's report of a specific jump-related injury, the Board concedes that he did perform parachute jumps in service and that such activity could potentially result in orthopedic disability, even in the absence of a specific in-service injury.  The Veteran's statements, if deemed credible, potentially could establish continuity of symptomatology.  Such continuity in and of itself could enable service connection for arthritis of the spine, a chronic disease under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In this regard, the competent and probative evidence weighs against finding a continuity of symptomatology of arthritis.  The Veteran claims that he sought treatment for a back injury from 1986 to present.  He identified three different providers for treatment for a back injury from 1986 to 1996; however, negative responses were received when records were requested.  As previously noted, the Veteran denied experiencing recurrent back pain in May 1986, July 1988, and April 1993.  The first evidence of seeking treatment for back pain occurred in January 2000.  However, he was only diagnosed with a lumbar sprain at that time and the treatment does not reflect reports of lumbar symptoms dating back to service.  Spine x-rays taken in January 2000 and August 2001 were both unremarkable.  Accordingly, the Board finds that the relevant medical and lay evidence weighs against finding of post-service continuity of symptomatology.  

Furthermore, the competent and probative evidence weighs against finding that the Veteran's current back disability is related to his period of active service.  In July 2010, a VA examiner opined that the Veteran's lumbar spine arthritis is less likely than not caused by or a result of in-service injuries.  In support of that opinion, the examiner stated that there is no evidence that the Veteran had a permanent disability that began while on active duty based on the service medical records as there is only one documented lumbar sprain, and there were multiple examinations documented after that injury, which were normal.  The examiner also noted that the Veteran sustained an on-the-job injury to his back in August 2007 when he fell from a ladder.  07/27/2010 VBMS, VA Exam, p. 5.  The Board finds the July 2010 VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as he reviewed the Veteran's service treatment and medical records in detail and provided an explanation to support his conclusion.  

The Board acknowledges that the Veteran presented new evidence demonstrating complaints of back pain prior to his August 2007 injury; however, that evidence only showed a sprain prior to 2007.  Thus, the probative value of the July 2010 VA examiner's opinion as to the etiology of the arthritis is not greatly diminished.  This is especially so since such evidence only documented back problems from 2001; thus, the examiner's observations as to an absence of injury shown in service remains valid.  In any event, an addendum opinion was obtained that considered the newly submitted evidence.

In October 2011, a VA examiner opined that the evidence of complaints of back pain in 2001 does not demonstrate a nexus with the Veteran's period of active service.  The examiner stated that the record remained silent for a period of approximately 13 years that would document continued complaints or treatment, and that there is no history during that time of documented continuing complaints or treatment to indicate a chronic disabling condition.  10/18/2011 VBMS, VA Exam.  The Board finds the October 2011 VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as he reviewed the Veteran's service treatment and medical records and provided a clear rationale.  Moreover, to the extent that the examiner failed to consider lay evidence of continuity, this would constitute harmless error here, because the Board finds that such lay evidence is not credible and therefore lacks probative weight.

The Board acknowledges the Veteran's claim that his back disability is related to his period of active service.  However, he is not competent to reach such a conclusion, as it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the competent and probative evidence of record weighs against finding that the Veteran's back disability was incurred in, or is otherwise etiologically related to, his period of active service.  

The competent and probative evidence weighs against finding that arthritis manifested to a compensable degree within one year of discharge.  The first documented evidence of treatment sought for complaints of back pain occur in January 2000, 13 years after discharge from active service.  At that time, the Veteran was diagnosed with lumbar strain, which is not one of the chronic diseases set forth in 38 C.F.R. § 3.309(a).  01/31/2003 VBMS, Medical-Non-Government, p. 1.  A January 2000 x-ray found possible scoliosis, but was otherwise unremarkable.  Id. at 37.  The results of an August 2001 x-ray of the lumbosacral spine were unremarkable.  Id. at 42.  The evidence shows that the Veteran was diagnosed with arthritis in July 2010, more than 24 years after discharge.  07/27/2010 VBMS, VA Exam, p. 5.  The Board finds the foregoing medical evidence to be competent, credible, and highly probative and deserving of weight, as it is supported by in-person examinations, diagnostic testing, and medical expertise.  Accordingly, the Board finds that lumbar spine arthritis did not manifest to a compensable degree within one year of discharge.  

The Board notes that there is no assertion or indication that the Veteran was injured, or that he back disorder was aggravated, during a period of ACDUTRA.  Thus, service connection is not warranted on that basis.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


